Townsend, J.
The appellant files four specifications of error, as follows: “(1) The trial court erred in sustaining the demurrer of the plaintiff to the separate answer of defendant Crawford to the amended complaint; (2) the court erred in rendering judgment for the plaintiff, Duck-worth, on the pleadings, which error was excepted to at the time; (3) the court erred in overruling the objection of the defendant to the introduction of testimony before the jury on the question of damages, which error was excepted to at' the time; (4) the court erred in rendering judgment for damages upon the verdict of the jury, which error was excepted to at the time.”
The court below rendered the following opinion in *14this case: “The defendant V. O. Crawford filed his separate answer in the case, whereupon the plaintiff files his demurrer to said answer. Counsel for plaintiff moves to make the Cherokee Nation a party plaintiff to this suit, which motion is allowed, and William T. Hutchings, counsel for the Cherokee Nation, enters an appearance for the nation. The question now turns upon the demurrer of the plaintiff to the separate answer of V. 0. Crawford. In jDassing upon this demurrer the court will take judicial cognizance of the fact that the person through whom the defendant claims to be a citizen of the Cherokee Nation made application to the Dawes commission to be enrolled as citizens of the Cherokee Nation, that the commission passed upon the case, and rejected their application; that the claimants thereupon appealed to .the United States court, which also rejected their application to be enrolled as citizens of the Cherokee Nation. Thereupon the claimants to citizenship, mentioned, appealed their case to the supreme court of the United States, where it is now pending and undisposed of. This court has passed upon, heretofore, every possible phase that could be presented in cit.zenship cases, and has heard most exhaustive and elaborate arguments on those cases, and upon all the laws applicable thereto. The case at bar presents very clearly, and, I may say, with marked ability, the contentions of the claimants in this case; and I could not have suggested a more perfect pleading, or better case upon which they could have their rights finally determined in the highest judicial tribunal in the land. My views of the law may nor be sustained by the higher courts, but I have reached these conclusions after exhaustive examinations, and my only desire is to decide these cases upon just principles, and such legal convictions that, when the cases come to be reviewed by the higher courts, I will have the satisfaction of being sustained or reversed by the greatest court in the world; and I am willing to abide that test, although I will still adhere to *15the position I have heretofore taken in these cases. I am of the opinion in this case that, under the laws of the Cherokee Nation and of the United States, the defendant in this case is not a citizen of the Cherokee Nation, and has no right to make improvements and to hold improvements in the Cherokee Nation, and that the improvements made by him under the law that existed in the Cherokee Nation were the property of the Cherokee Nation, as declared by their laws, as I understand them, and that the proceedings which have been taken to secure possession by a citizen of the nation of those improvements have been taken in accordance with the laws of the Cherokee Nation and the acts of congress, and that they are valid and binding upon all concerned, and especially upon this court, and that, therefore, the demurrer to this answer will be sustained. ’ ’
The appellee has evidently deemed it unnecessary to file any brief in this case. The whole controversy is one of citizenship. The appellant complains that the court below has not confined his opinion to the facts admitted by the demurrer, as stated in his answer, but says, “We believe that it would be an idle waste of time to cite, and ask this court to examine, authorities in this case. ” The court below, in rendering his opinion, has simply taken cognizance of the records of his own court, so far as appellant is concerned, and having judicial knowledge that appellant is not a citizen of the Cherokee Nation, and has no right to make and hold improvements in the Cherokee Nation, and that the same is the property of the Cherokee Nation, under the law, finds for the plaintiff. We concur with the trial court “that the proceedings * * * have been taken in accordance with the laws of the Cherokee Nation and the acts of congress, and that they are valid and binding upon all concerned. ” Therefore the judgment of the court below is affirmed.
Clayton and Thomas, JJ., concur.